DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a handwriting formation unit which, in operation, leaves handwriting in a writing medium” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is AUTO-PROCESSED and APPROVED IMMEDIATELY upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 and 13, respectively, of U.S. Patent No. 11,175,748  in view of [Ebihara; Munetake Et Al., US 20160125225 A1] (hereinafter referered to as Ebihara). 
As apparent from the table below, claim 1 of the examined application differs from claim 1 of the reference patent herein in that is further recites that “[the] position detection sensor incorporated in a desk mat that is configured to be placed on a desk”. Ebihara discloses “a position detection sensor (Fig.1: electronic underlay body 100) incorporated in a desk mat (¶ 0056: “. Examples thereof include a notebook underlay, a calligraphy underlay, a clipboard, a drawing board, a slip clip, a desk mat, and a trace board though not limited thereto”: “a desk mat”) that is configured to be placed on a desk (Examiner: desk mat as the name implies is generally placed on a desk). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Ebihara in the invention of the reference patent to yield the concept of the examined application and to yield the predictable result of enablined the use of the position detection sensor in the form of a desk mat in which a user can conveniently employ the position detection sensor when sitting at a desk.
Furthermore, as apparent from the table below claims 2-10 and 11 of the examined application are virtually identical in scope to claims 2-10 and 13, respectively, of the reference patent. Accordingly, claims 2-10 and 11 of the examined application are anticipated by claims 2-10 and 13, respectively, of the reference patent.   

Examined application: 17/501,942
Reference patent: US 11,175,748 B2
1. A learning support system comprising: 

an electronic pen;
	 
a writing medium position instruction tool;
	 
a position detection apparatus;
	
and a display apparatus, the electronic pen including: 

a handwriting formation unit which, in operation, leaves handwriting in a writing medium, and a position instruction signal transmission circuit which, in operation, transmits a position instruction signal to the position detection apparatus, the writing medium position instruction tool including: 

a placement position instruction signal transmission circuit configured to be attached to the writing medium and which, in operation, transmits, to the position detection apparatus, a placement position instruction signal that instructs a placement position of the writing medium, the position detection apparatus including: 

a position detection sensor incorporated in a desk mat that is configured to be placed on a desk, 

a placement position detection circuit which, in operation, detects the placement position of the writing medium based on output from the position detection sensor corresponding to the placement position instruction signal when the writing medium provided with the writing medium position instruction tool is placed on the position detection sensor, an instruction position detection circuit which, in operation, detects an instruction position of the electronic pen based on the output from the position detection sensor corresponding to the position instruction signal when the electronic pen performs recording in the writing medium placed on the position detection sensor, a coordinate conversion circuit which, in operation, converts the instruction position of the electronic pen detected by the instruction position detection circuit into coordinate information to be displayed on a display device of the display apparatus based on the placement position of the writing medium detected by the placement position detection circuit, and a first transmission circuit which, in operation, transmits the coordinate information converted by the coordinate conversion circuit to the display apparatus, and the display apparatus including: 


a first reception circuit which, in operation, receives the coordinate information from the position detection apparatus, and a display control circuit which, in operation, displays the handwriting of the electronic pen on the display device based on the coordinate information received through the first reception circuit.

2. The learning support system according to claim 1, wherein: the placement position detection circuit and the instruction position detection circuit are included in a same circuit.

3. The learning support system according to claim 1, wherein: the placement position instruction signal transmitted from the placement position instruction signal transmission circuit of the writing medium position instruction tool includes predetermined identification information, the position detection apparatus further includes: an identification information detection circuit which, in operation, detects the predetermined identification information based on the output from the position detection sensor corresponding to the placement position instruction signal when the writing medium provided with the writing medium position instruction tool is placed on the position detection sensor, and a second transmission circuit which, in operation, transmits the predetermined identification information detected by the identification information detection circuit to the display apparatus, the display apparatus further includes: a second reception circuit which, in operation, receives the predetermined identification information from the position detection apparatus, and a first determination circuit which, in operation, determines a display format according to the predetermined identification information received through the second reception circuit, and the display control circuit, in operation, forms the handwriting of the electronic pen on the display format determined by the first determination circuit and causes the display device to display the handwriting.

4. The learning support system according to claim 3, wherein: the predetermined identification information included in the placement position instruction signal is indicated by a frequency of the placement position instruction signal, and the identification information detection circuit of the position detection apparatus, in operation, detects the predetermined identification information based on a frequency of the output from the position detection sensor corresponding to the placement position instruction signal.

5. The learning support system according to claim 3, wherein: the predetermined identification information included in the placement position instruction signal indicates an on/off change state of the placement position instruction signal, and the identification information detection circuit of the position detection apparatus, in operation, detects the predetermined identification information based on the on/off change state of the output from the position detection sensor corresponding to the placement position instruction signal.

6. The learning support system according to claim 1, wherein: the writing medium position instruction tool further includes: a clip structure including a lower clipping piece and an upper clipping piece that, in operation, sandwich the writing medium, and the placement position instruction signal transmission circuit is provided on the lower clipping adjacent to respective ends of the lower clipping piece in a longer direction of the lower clipping piece.

7. The learning support system according to claim 6, further comprising: a plurality of the writing medium position instruction tools in which intervals between the placement position instruction signal transmission circuits provided adjacent to respective ends of the lower clipping piece in the longer direction of the lower clipping piece are different, wherein the position detection apparatus further includes: a recognition circuit which, in operation, recognizes each of the plurality of writing medium position instruction tools based on the intervals between the placement position instruction signal transmission circuits provided adjacent to respective ends of the lower clipping piece in the longer direction of the lower clipping piece based on the output from the position detection sensor corresponding to the placement position instruction signal when a plurality of writing mediums provided with the writing medium position instruction tools are placed on the position detection sensor, and a recognition result transmission circuit which, in operation, transmits a recognition result recognized by the recognition circuit to the display apparatus, the display apparatus further includes: a recognition result reception circuit which, in operation, receives the recognition result from the position detection apparatus, and a second determination circuit which, in operation, determines a display format according to the recognition result received through the recognition result reception circuit, and the display control circuit, in operation, forms the handwriting of the electronic pen on the display format determined by the second determination circuit and causes the display device to display the handwriting.

8. The learning support system according to claim 1, wherein the position detection apparatus further comprises: a detection control circuit which, in operation, causes the placement position detection circuit and the instruction position detection circuit to operate in a time-sharing manner.

9. The learning support system according to claim 1, wherein: the position detection sensor of the position detection apparatus includes a plurality of loop coils, and the position detection sensor, in operation, alternately transmits and receives signals through the loop coils by electromagnetic induction, the placement instruction signal transmission circuit of the writing medium position instruction tool includes a first resonant circuit including a first coil and a first capacitor, and the position instruction signal transmission circuit of the electronic pen includes a second resonant circuit including a second coil and a second capacitor.


10. The learning support system according to claim 1, wherein: the handwriting formation unit of the electronic pen is a ballpoint pen unit or a mechanical pencil unit.

11. The learning support system according to claim 1, wherein: the display device of the display apparatus is a portable terminal that is smaller than a sensor surface of the position detection sensor of the position detection apparatus.
1. A learning support system comprising: 

an electronic pen;
	
 a writing medium position instruction tool;
	 
a position detection apparatus;
	 
and a display apparatus, the electronic pen including: 

a handwriting formation unit which, in operation, leaves handwriting in a writing medium, and a position instruction signal transmission circuit which, in operation, transmits a position instruction signal to the position detection apparatus, the writing medium position instruction tool including: 

a placement position instruction signal transmission circuit configured to be attached to the writing medium and which, in operation, transmits, to the position detection apparatus, a placement position instruction signal that instructs a placement position of the writing medium, the position detection apparatus including: 

a position detection sensor including a plurality of electrodes in a first direction and in a second direction intersecting the first direction, 

a placement position detection circuit which, in operation, detects the placement position of the writing medium based on output from the position detection sensor corresponding to the placement position instruction signal when the writing medium provided with the writing medium position instruction tool is placed on the position detection sensor, an instruction position detection circuit which, in operation, detects an instruction position of the electronic pen based on the output from the position detection sensor corresponding to the position instruction signal when the electronic pen performs recording in the writing medium placed on the position detection sensor, a coordinate conversion circuit which, in operation, converts the instruction position of the electronic pen detected by the instruction position detection circuit into coordinate information to be displayed on a display device of the display apparatus based on the placement position of the writing medium detected by the placement position detection circuit, and a first transmission circuit which, in operation, transmits the coordinate information converted by the coordinate conversion circuit to the display apparatus, and the display apparatus including: 


a first reception circuit which, in operation, receives the coordinate information from the position detection apparatus, and a display control circuit which, in operation, displays the handwriting of the electronic pen on the display device based on the coordinate information received through the first reception circuit.

2. The learning support system according to claim 1, wherein: the placement position detection circuit and the instruction position detection circuit are included in a same circuit.

3. The learning support system according to claim 1, wherein: the placement position instruction signal transmitted from the placement position instruction signal transmission circuit of the writing medium position instruction tool includes predetermined identification information, the position detection apparatus further includes: an identification information detection circuit which, in operation, detects the predetermined identification information based on the output from the position detection sensor corresponding to the placement position instruction signal when the writing medium provided with the writing medium position instruction tool is placed on the position detection sensor, and a second transmission circuit which, in operation, transmits the predetermined identification information detected by the identification information detection circuit to the display apparatus, the display apparatus further includes: a second reception circuit which, in operation, receives the predetermined identification information from the position detection apparatus, and a first determination circuit which, in operation, determines a display format according to the predetermined identification information received through the second reception circuit, and the display control circuit, in operation, forms the handwriting of the electronic pen on the display format determined by the first determination circuit and causes the display device to display the handwriting.

4. The learning support system according to claim 3, wherein: the predetermined identification information included in the placement position instruction signal is indicated by a frequency of the placement position instruction signal, and the identification information detection circuit of the position detection apparatus, in operation, detects the predetermined identification information based on a frequency of the output from the position detection sensor corresponding to the placement position instruction signal.

5. The learning support system according to claim 3, wherein: the predetermined identification information included in the placement position instruction signal indicates an on/off change state of the placement position instruction signal, and the identification information detection circuit of the position detection apparatus, in operation, detects the predetermined identification information based on the on/off change state of the output from the position detection sensor corresponding to the placement position instruction signal.

6. The learning support system according to claim 1, wherein: the writing medium position instruction tool further includes: a clip structure including a lower clipping piece and an upper clipping piece that, in operation, sandwich the writing medium, and the placement position instruction signal transmission circuit is provided on the lower clipping adjacent to respective ends of the lower clipping piece in a longer direction of the lower clipping piece.

7. The learning support system according to claim 6, further comprising: a plurality of the writing medium position instruction tools in which intervals between the placement position instruction signal transmission circuits provided adjacent to respective ends of the lower clipping piece in the longer direction of the lower clipping piece are different, wherein the position detection apparatus further includes: a recognition circuit which, in operation, recognizes each of the plurality of writing medium position instruction tools based on the intervals between the placement position instruction signal transmission circuits provided adjacent to respective ends of the lower clipping piece in the longer direction of the lower clipping piece based on the output from the position detection sensor corresponding to the placement position instruction signal when a plurality of writing mediums provided with the writing medium position instruction tools are placed on the position detection sensor, and a recognition result transmission circuit which, in operation, transmits a recognition result recognized by the recognition circuit to the display apparatus, the display apparatus further includes: a recognition result reception circuit which, in operation, receives the recognition result from the position detection apparatus, and a second determination circuit which, in operation, determines a display format according to the recognition result received through the recognition result reception circuit, and the display control circuit, in operation, forms the handwriting of the electronic pen on the display format determined by the second determination circuit and causes the display device to display the handwriting.

8. The learning support system according to claim 1, wherein the position detection apparatus further comprises: a detection control circuit which, in operation, causes the placement position detection circuit and the instruction position detection circuit to operate in a time-sharing manner.

9. The learning support system according to claim 1, wherein: the plurality of electrodes of the position detection sensor of the position detection apparatus includes a plurality of loop coils, and the position detection sensor, in operation, alternately transmits and receives signals through the loop coils by electromagnetic induction, the placement instruction signal transmission circuit of the writing medium position instruction tool includes a first resonant circuit including a first coil and a first capacitor, and the position instruction signal transmission circuit of the electronic pen includes a second resonant circuit including a second coil and a second capacitor.

10. The learning support system according to claim 1, wherein: the handwriting formation unit of the electronic pen is a ballpoint pen unit or a mechanical pencil unit.

13. The learning support system according to claim 1, wherein: the display device of the display apparatus is smaller than a sensor surface of the position detection sensor of the position detection apparatus.


Allowable Subject Matter
Claims 1-11 are allowed if to overcome the nonstatutory double patenting rejection.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	The prior art, [Sekendur, Oral Faith, US 20020163511 A1], discloses:
“The present invention proposes the use of a surface or writing surface such as paper and a moveable element such as a pen or a stylus. The stylus comprises an input means such as a charge-coupled device (CCD) or digital camera, a microcomputer, memory, power supply, and a communications device, whereby the digital camera scans the surface for position-related information to determine the position and/or movement of the stylus relative to the surface. The path of stylus is determined by detecting a sequence of position-related information. An output signal from the digital camera or array of light sensitive elements is sent to a computer or processor and finally output to the user. The output can be in various forms including an image on a computer display or a computer printout. When writing on the surface, handwriting recognition software can be used to convert the handwritten text into a "keyboard-typed" representation”, as recited in the abstract.
	Furthermore, the prior art, [Nakano, Masayoshi et al., US 20020074171 A1], discloses:
“A pen input apparatus includes a plurality of penpoints for drawing tracks on a recording medium such as paper, and a selector for selecting a specific penpoint from the plurality of penpoints. The input apparatus including a type recognition unit for recognizing the type of the selected penpoint (such as the color of a line which can be drawn, the thickness of the line, pen type such as ballpoint pen, sign pen or fluorescent pen), and a transmitter for transmitting the track of the penpoint as position information, and transmitting the information on the type recognized by the type recognition unit to a computer system”, as recited in the abstract.
	However, The prior art does not teach or suggest either singularly or in combination the at least claimed, "the writing medium position instruction tool including: a placement position instruction signal transmission circuit configured to be attached to the writing medium and which, in operation, transmits, to the position detection apparatus, a placement position instruction signal that instructs a placement position of the writing medium" and “a placement position detection circuit which, in operation, detects the placement position of the writing medium based on output from the position detection sensor corresponding to the placement position instruction signal when the writing medium provided with the writing medium position instruction tool is placed on the position detection sensor”, in combination with the other recited claim features.

Regarding claims 2-11:	Claims 2-11 depend on claim 1 and are found allowable for at least the same reasons as discussed above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Sekendur, Oral Faith, US 20020163511 A1] discloses:
“The present invention proposes the use of a surface or writing surface such as paper and a moveable element such as a pen or a stylus. The stylus comprises an input means such as a charge-coupled device (CCD) or digital camera, a microcomputer, memory, power supply, and a communications device, whereby the digital camera scans the surface for position-related information to determine the position and/or movement of the stylus relative to the surface. The path of stylus is determined by detecting a sequence of position-related information. An output signal from the digital camera or array of light sensitive elements is sent to a computer or processor and finally output to the user. The output can be in various forms including an image on a computer display or a computer printout. When writing on the surface, handwriting recognition software can be used to convert the handwritten text into a "keyboard-typed" representation”, as recited in the abstract.

[Nakano, Masayoshi et al., US 20020074171 A1] discloses:
“A pen input apparatus includes a plurality of penpoints for drawing tracks on a recording medium such as paper, and a selector for selecting a specific penpoint from the plurality of penpoints. The input apparatus including a type recognition unit for recognizing the type of the selected penpoint (such as the color of a line which can be drawn, the thickness of the line, pen type such as ballpoint pen, sign pen or fluorescent pen), and a transmitter for transmitting the track of the penpoint as position information, and transmitting the information on the type recognized by the type recognition unit to a computer system”, as recited in the abstract.

[Pittel; Arkady et al., US 7268774 B2] discloses:
	“Motion of a writing instrument is tracked from sensors located in the vicinity. The signals generated from the sensors are processed and used in a wide variety of ways”. as recited in the abstract.

[Kasabach; Chris Dominick et al., US 7068860 B2] discloses:
	“A device including a housing, a writing tip connected to the housing, a writing surface position indicator, a processor in the housing, a memory device in the housing connected to the processor, and a sensor in the housing and cooperative with the writing surface position indicator. The device may be used to record writings and drawings applied to a surface by a user, to transmit that data to a remote device, to download data from remote devices, and to otherwise communicate with remote devices”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623